Case 1:16-cv-00430-CBA-ST Document 99-12 Filed 02/23/21 Page 1 of 4 PageID #: 2021




                                                     EFILED Document
                                                           
                                                     CO Denver            
                                                                 County Probate
                                                                                 Court 2nd JD
                                                                 
                                                     Filing Date: Oct 16 2012 12:13PM MDT
                                                     Filing ID: 47073343
                                                     Review Clerk: Melissa Gaye Barnes

                                                     2012PR1772
Case 1:16-cv-00430-CBA-ST Document 99-12 Filed 02/23/21 Page 2 of 4 PageID #: 2022
Case 1:16-cv-00430-CBA-ST Document 99-12 Filed 02/23/21 Page 3 of 4 PageID #: 2023
Case 1:16-cv-00430-CBA-ST Document 99-12 Filed 02/23/21 Page 4 of 4 PageID #: 2024
